Citation Nr: 0011059	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1. Entitlement to an increased rating for a lumbar spine 
disorder, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for traumatic arthritis 
of the cervical spine, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 
percent disabling.

4. Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 
percent disabling.

5. Entitlement to an increased rating for a status post left 
wrist disability, currently evaluated as 10 percent 
disabling.  

6. Entitlement to an increased (compensable) rating for 
hemorrhoids.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.


INTRODUCTION

The veteran had active service from August 1979 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating action by the RO which denied 
compensable evaluations for hemorrhoids, bilateral 
chondromalacia patellae, a cervical spine disability, and a 
left wrist disability, and from a September 1996 rating 
action which denied service connection for a low back 
disorder.  In October 1996, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In June 1998 this case was remanded by the undersigned Board 
member for further development, to include affording the 
veteran a VA orthopedic examination.  In a rating decision of 
November 1998 the RO granted service connection for a lumbar 
strain and sprain, which was assigned a 10 percent evaluation 
from October 13, 1995.  In this rating decision the RO also 
assigned a 10 percent evaluation for the veteran's cervical 
spine disorder, a 10 percent evaluation for the post 
operative residuals of a fracture of the left wrist, a 10 
percent evaluation for chondromalacia of the left knee, and a 
10 percent evaluation for chondromalacia of the right knee.  
All of these ratings were assigned from October 13, 1995.  
The noncompensable rating for hemorrhoids was confirmed and 
continued.  In a rating decision of September 1999, the RO 
assigned a temporary total rating based on convalescece from 
surgery for the veteran's hemorrhoids from November 6, 
through December 31, 1998, with a noncompensable evaluation 
assigned thereafter for this disability.  

The veteran's representative has raised the issued of 
entitlement to service connection for arthritis of the 
thoracic spine.  The veteran's representative also has raised 
the issue of entitlement to service connection for a right 
fifth toe disability.  Neither of these issues have been 
developed and certified for appeal.  They are referred to the 
RO for all appropriate action.  

In the June 1998 Board remand, clarification was requested as 
to the veteran's desire for a Board hearing at the RO or in 
Washington, D.C.  In her most recent statement on appeal, 
dated in June 1999, the veteran reported that she did not 
desire a Board hearing.  


FINDINGS OF FACT

1. The veteran's service connected lumbar spine disorder 
results in chronic radiating low back pain, tenderness of 
the paravertebral muscles, and moderate limitation of 
motion of the lumbar spine.  

2. The veteran's service connected cervical spine disorder 
results in chronic neck pain radiating into the left 
shoulder, tenderness of the paravertebral muscles of the 
cervical spine and moderate limitation of motion of the 
neck.  

3. The veteran's service connected right knee disorder 
results in a 5-degree limitation of knee flexion and 
moderate instability of the right patella.  

4. The veteran's service connected left knee disorder results 
in a 5-degree limitation of knee flexion and moderate 
instability of the left patella.  

5. The veteran's residuals of a fracture of the left wrist 
results in some wrist pain on use of the left hand, 
limitation of dorsiflexion in the left wrist to 30 
degrees, and limitation of palmar flexion to 30 degrees.  

6. The veteran's hemorrhoids are no more than moderate in 
severity.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the veteran's 
lumbar spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 19991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5293, 5295 
(1999).  

2. The criteria for a 20 percent rating for the veteran's 
cervical spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 19991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Code 5290 (1999).

3. The criteria for a 20 percent rating for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 19991 & Supp. 1999); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Diagnostic Code 5257 (1999).  

4. The criteria for a 20 percent rating for a left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 19991 & Supp. 1999); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Diagnostic Code 5257 (1999).  

5. The criteria for an evaluation in excess of 10 percent for 
a left wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 19991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5214, 5215 
(1999).

6. The criteria for a compensable rating for hemorrhoids have 
not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 19991 & 
Supp. 1999); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds that all the issues 
currently in appellate status are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that they are plausible.  
All necessary development has been completed in regard to 
these issues and no further development is required in order 
to fulfill the VA's duty to assist the veteran in the 
development of these claims as required by the provisions of 
38 U.S.C.A. § 5107.  

I. Increased Ratings for Lumbar and Cervical Spine 
Disabilities.  


VA clinical records reflect occasional outpatient treatment 
in the early 1990s for low back pain radiating into the left 
leg and pain in the cervical spine radiating into the left 
shoulder and arm.  A CT scan of May 1995 revealed 
sacralization of the L5 vertebra and a questionable central 
and left laterally herniated disc at L5-S1 that probably 
indented the anterior aspect of the left S1 nerve root.  

On VA medical examination in May 1996 the veteran complained 
of a symptomatic neck and low back resulting in constant pain 
over the previous two years.  She said that her low back pain 
was worse than the neck pain.  Evaluation of the 
thoracolumbar spine showed an exaggerated lumbar lordosis and 
minimal kyphoscoliosis.  Inclinometer measurement revealed 80 
degrees of forward flexion with 40 degrees of this motion in 
the sacrum, resulting in 40 degrees of true lumbar flexion.  
There was tenderness to palpation throughout the lumbar 
spine.  There was 15 degrees of hyperextension and 20 degrees 
of lateral bending.  All these movements were accompanied by 
pain.  On neurological evaluation, the patella and Achilles 
reflexes were symmetric and reactive at 1+.  Straight leg 
raising was to 90 degrees while seated and the veteran could 
reach the lower 1/4 th of the tibia.  Straight leg raising in 
the standing position was the same.  Supine straight leg 
raising was to 70 degrees without any sciatic component.  
There was excellent muscle strength.  Cervical spine motion 
measured by inclinometer was normal and without symptoms.  
There was evidence of tenderness over the spinous processes 
and left paracervical muscles with sensitivity in the left 
trapezius.  Neurological evaluation of the upper extremities 
revealed the triceps to be symmetrically decreased, biceps at 
1+, and brachial radialis at 2+.  There was good strength on 
manual testing of the upper extremities.  An X-ray showed 
minimal narrowing of the C5-C6 and C6-C7 disc spaces 
associated with narrowing of the neural foramen.  The 
diagnosis was chronic cervical and lumbar sprain and strain.  

During an October 1996 hearing at the RO the veteran said 
that she had a history of neck pain dating back to 1985.  She 
said that she could not fully turn her head because of 
constant neck pain.  It was also indicated that the veteran's 
neck pain radiated down into both arms.  The veteran also 
said that she had constant pain in the low back, but the pain 
would vary in intensity.  She wore a back brace for support 
and took Tylenol and hot baths to relieve her back pain.  
Limitation of low back motion was reported and the veteran 
said that the pain would radiate into her legs.  

VA clinical records reflect outpatient treatment during the 
period from 1996 to 1998 for pain in the cervical spine 
radiating into the left shoulder and for low back pain 
radiating into both lower extremities.  A November 1996 X-ray 
of the cervical spine was unremarkable.  An X-ray of the 
lumbar spine showed mild bilateral degenerative joint disease 
at L5-S1.  During treatment for low back pain in May 1997 it 
was noted that the veteran was using a low back brace.  In 
December 1997, it was reported that she was using a TENS unit 
and was also undergoing home exercises for low back pain.  In 
September 1998 the veteran complained of dull pain in the 
neck and left shoulder with radiation down the posterior 
aspect of the left arm.  She received trigger point 
injections in both shoulders and the paraspinal muscles.  X-
rays showed degenerative joint disease and fibromyalgia in 
the cervical spine.  Subsequent treatment for neck pain and 
pain in the left trapezius is indicated.  

On VA examination in September 1998 the veteran complained of 
constant pain in the cervical and lumbar spine.  On 
evaluation the veteran was noted to use a low back support.  
Motion in the lumbar spine measured by an increnometer 
revealed 90 degrees of forward flexion with 30 degrees of 
this motion from the sacrum, resulting in true lumbar flexion 
of 60 degrees.  There was 5 degrees of hyperextension and 10 
degrees of bilateral lateral bending with low back 
symptomatology and general tenderness over the lower spine 
and paravertebral muscles.  There was 45 degrees of forward 
flexion in the cervical spine.  Hyperextension was 35 degrees 
and there was 35 degrees of bilateral lateral bending, 60 
degrees of right rotation, and 70 degrees of left rotation 
with pain and tenderness with the paracervical muscles held 
taut.  The diagnoses were symptomatic degenerative joint 
disease of the cervical and lumbar spine and discogenic 
lumbar spondylosis.  

The examiner commented that the veteran had a functional 
problem affecting these areas which resulted in fatigability, 
lack of endurance, and weakness.  It was also said that these 
symptoms would affect the veteran's ability to perform 
ordinary activities.  In regard to the cervical spine the 
doctor also said that, during flare ups there would be an 
increased problem with incoordinated motion and fatigability.  
It was estimated that the current motion of the cervical 
spine would be decreased by 20 to 30 percent during a flare 
up.  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) and 38 C.F.R. 
Part 4 (1999) provide that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate disability codes identify the various disabilities.  

The veteran's service-connected low back disorder has been 
assigned a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Codes 5293-5295.  Under the 
provisions of Diagnostic Code 5293 a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating is assigned for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome with recurring attacks 
and with intermittent relief.  Under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5295 a 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for a lumbosacral 
strain if there is muscle spasm on extreme forward bending 
with unilateral loss of lateral motion in the standing 
position.  A 40 percent evaluation is assigned for a severe 
lumbosacral strain with listing of the entire spine to the 
opposite side, a positive Goldwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Under the provisions of 
38 C.F.R.§ 4.71(a), Diagnostic Code 5292, a 10 percent 
evaluation is assigned if there is slight limitation of 
lumbar spine motion and a 20 percent rating is assigned if 
there is moderate limitation of motion in the lumbar spine.  
A 40 percent rating may be assigned for severe limitation of 
lumbar spine motion.  Since the veteran's low back disorder 
does not involve a fractured vertebra or ankylosis of the 
lumbar spine, the criteria of Diagnostic Codes 5285 or 5289 
are not for application in this case.  

On the veteran's most recent VA orthopedic examination of 
September 1998, evaluation showed true forward flexion in the 
lumbar spine to be 60 degrees and the veteran was reported to 
have 5 degrees of backward extension.  There was only 10 
degrees of lateral bending.  Lumbar spine motion was 
accompanied by paravertebral muscle tenderness.  In regard to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
consideration of the decision of the of the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board notes that the VA 
physician who conducted the September 1998 examination 
reported that the veteran's lumbar spine symptomatology would 
result in fatigability, lack of endurance, and weakness which 
would result in limitation of the veteran's ability to 
perform ordinary activities.  With consideration of the above 
reported lumbar spine symptomatology, it is the opinion of 
the Board that disability due to the veteran's service 
connected low back disorder is currently moderate in degree 
and therefore warrants a 20 percent disability under the 
applicable schedular criteria.  

The Board notes, however, that the evidence does not 
demonstrate that the veteran currently has either severe 
limitation of motion in the lumbar spine or symptomatology 
compatible with severe intervertebral disc syndrome in the 
lumbar spine.  Therefore a 40 percent evaluation is not 
warranted under the criteria of either Diagnostic Code 5292 
or Diagnostic Code 5293.  Moreover, the evidence does not 
demonstrate that the veteran currently has symptomatology 
indicative of severe lumbosacral strain, with listing of the 
entire spine to the opposite side, a positive Goldwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 40 
percent rating for the low back disorder is also not 
warranted under Diagnostic Code 5295.  

In regard to the veteran's service-connected cervical spine 
disability, the Board notes that this disability is currently 
assigned a 10 percent evaluation on the basis of traumatic 
arthritis with limitation of motion in the cervical spine 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Codes 
5010-5290.  Under the schedular criteria of these rating 
codes a 10 percent rating is assignable if there is some 
limitation of motion or slight limitation of motion in the 
cervical spine and a 20 percent rating is warranted if 
limitation of motion in the cervical spine is moderate.  A 30 
percent rating is assigned if there is severe limitation of 
motion in the cervical spine.  

On the September 1998 VA examination, the veteran was noted 
to have 45 degrees of flexion in the cervical spine with 35 
degrees of hyperextension, 35 degrees of lateral bending, 60 
degrees of right rotation and 70 degrees of left rotation.  
Cervical spine motion was reported to be accompanied by pain 
and tenderness.  In regard to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the decision of the of the Court in 
DeLuca, supra, the Board notes that fatigability, weakness, 
loss of endurance and incoordination in the cervical spine 
were also noted by the VA examiner in September 1998 and he 
also indicated that incoordination and fatigability would be 
exacerbated during flare-ups.  The doctor also estimated a 
further loss cervical spine motion of between 20 percent and 
30 percent during flare-ups.  In view of these clinical 
findings, it is the Board's opinion that the veteran's 
cervical spine disability currently equates to moderate 
limitation of motion in the cervical spine and therefore 
warrants a 20 percent evaluation.  However, even with 
consideration of the increased fatigability, lack of 
endurance, weakness, incoordination and further restriction 
of cervical spine motion during flare ups, the veteran's 
current cervical spine pathology is not such as to result in 
severe limitation of cervical spine motion.  Therefore a 30 
percent rating is not currently warranted under the 
provisions of Diagnostic Code 5010 and Diagnostic Code 5290.  


Increased Ratings for Chondromalacia of Both Knees.

VA clinical records reflect occasional outpatient treatment 
for bilateral knee pain during the early 1990s.  In January 
1994, the veteran was reported to have full range of motion 
in the knees.  

On VA medical examination in May 1996, the veteran said that 
her knees were symptomatic on a daily basis, especially the 
left knee.  She reported that her knees swelled but rarely 
buckled and never locked.  Evaluation of the knees revealed 
motion of from 0 to 135 degrees with fine patellofemoral 
crepitation, more on the right than the left.  There was no 
instability, swelling, erythema or effusion in either knee.  
Generalized tenderness was noted about the knees over the 
joint fissures, pes ancirina bursa and facets of the patella.   
An X-ray of May 1996 demonstrated an old chip fracture of the 
lateral aspect of the right patella.  There was said to be 
slight irregularity of the articular margin of the left 
patella, medially.  There was also a slight irregularity of 
the articular margin of the right patella, inferiorly.  The 
diagnosis was patellofemoral arthrosis of both patellas with 
mild arthrofibrosis of both knees.  

At an October 1996 hearing at the RO, the veteran said that 
she received physical therapy for her knees from the VA.  She 
also said that she wore knee braces.  The veteran said that 
her knee disabilities prevented her from standing for any 
significant period of time and also prevented her from 
stooping without support.  Her knees were said to be painful 
on motion and cracked on motion.  Swelling of the knees was 
also reported.  

During VA outpatient treatment in December 1997 it was noted 
that the veteran had been fitted with knee braces for patella 
support.  She was said to be having pain in both knees which 
could be relieved for 4-5 hours by using a TENS unit.  

On VA examination in September 1998 the veteran complained of 
constant bilateral knee pain and some swelling with buckling, 
but no falls.  Motion was from 0 to 135 degrees with 
patellofemoral crepitation and bilateral laxity of the 
patella.  There was no laxity of the tibiofemoral joints in 
the anterior or posterior planes.  There was no warmth, 
effusion, or swelling in either knee.  Tenderness was 
reported over the medial and lateral joint fissures of the 
right knee as well as along the infrapatellar tendon.  The 
left knee was tender over the infrapatellar tendon and medial 
joint fissures, but there was no tenderness laterally.  The 
diagnosis was patellofemoral-tracking syndrome/chondromalacia 
of both knees with bilateral laxity of both patella with 
adhesive capsulitis and post-traumatic degenerative joint 
disease.  The examiner commented that there was no lateral 
instability involving either knee but there was moderate 
instability in both the patellas.  

Under the criteria of Diagnostic Code 5257, a 10 percent 
evaluation may be assigned for impairment of the knee with 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation may be assigned under Diagnostic Code 5257 
for impairment of the knee with moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
may be assigned under Diagnostic Code 5257 for impairment of 
the knee with severe recurrent subluxation or lateral 
instability.  On the veteran's most recent VA examination, 
the examining physician commented that there was no lateral 
instability involving either knee but there was moderate 
instability in both the patellas.  The record also indicates 
that the veteran has been fitted with braces on her knees to 
stabilize the patellae.  The Board is unable to distinguish 
between lateral instability and patella instability for 
purposes of an evaluation under Diagnostic Code 5257.  The 
veteran's patella instability in each knee has been described 
as moderate in degree on her most recent VA examination.  
Since that is the case, a 20 percent rating under the 
criteria of Diagnostic Code 5257 is warranted for the 
veteran's service connected right knee disability and a 20 
percent rating is also warranted under the criteria of 
Diagnostic Code 5257 for the veteran's service connected left 
knee disability.  However, the VA physician who examined the 
veteran in September 1998 did not described the instability 
of the veteran's patellae as being severe in degree.  
Therefore, 30 percent ratings are not warranted for the 
instability in the veteran's right knee and the instability 
in the veteran's left knee.  

A diagnosis of post-traumatic degenerative joint disease was 
rendered after the veteran's most recent VA orthopedic 
examination in September 1998.  Opinions by the VA General 
Counsel dated July 1, 1997 (VAOPGCPREC 23-97) and August 14, 
1998 (VAOPGCPREC 9-98) have held that separate disability 
evaluations may be assigned for service-connected knee 
disability under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5257 and 5003 when a veteran is found to 
have both arthritis and instability of the knees.  Therefore, 
the question now to be decided is whether separate 
compensable evaluations should be assigned for the veteran's 
service connected right knee disability and service connected 
left knee disorder based on arthritis with limitation of knee 
motion.  For separate ratings to be assigned on this basis 
the limitation of motion of each knee must at least equate to 
the requirements for a noncompensable rating under Diagnostic 
Code 5260 or 5261 or the arthritis in each knee must be 
productive of painful motion.  

Under the provisions of Diagnostic Codes 5260 and 5261, a 
noncompensable (0 percent) rating is assignable with flexion 
of the knee limited to 60 degrees or extension of the knee 
limited to 5 degrees.  A 10 percent evaluation is assigned if 
knee flexion is limited to 45 degrees or if knee extension is 
limited to 10 degrees.  A 20 percent evaluation is assigned 
if knee flexion is limited to 30 degrees or if knee extension 
is limited to 15 degrees.  A 30 percent evaluation is 
assigned if knee flexion is limited to 15 degrees or if knee 
extension is limited to 20 degrees.  Under the provisions of 
38 C.F.R. § 4.71(a) Diagnostic Codes 5010-5003 a 10 percent 
rating is assignable when limitation of motion is present but 
noncompensable under the appropriate diagnostic code.  

The veteran was noted to have from 0 (full) degrees of 
extension to 135 degrees of flexion in each knee after his 
most recent VA examination.  This represents a very minimal 
limitation of flexion in each knee.  See 38 C.F.R. § 4.71(a), 
Plate II.  Limitation of knee motion to such an extent is 
insufficient to be considered noncompensable under Diagnostic 
Code 5260 or 5261 and the arthritis, itself, is not 
associated with painful knee motion.  Since that is the case, 
the veteran's right knee and left knee disabilities do not 
warrant separate 10 percent evaluations under the provisions 
of Diagnostic Code 5010.  See VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  


II. Increased Rating for a Left Wrist Disability.  

The service medical records reveal that the veteran received 
treatment during service for a fracture of the left navicular 
bone during service.  Review of the record reveals that the 
veteran is right handed.  

On VA medical examination in May 1996 the veteran complained 
of episodes of left wrist pain which occurred 2-3 times a 
week.  Evaluation revealed no swelling, erythema or 
instability in the wrist.  There was tenderness in the radial 
styloid, and metacarpal/carpal joint at the base of the 
thumb.  Wrist motion was full on radial and ulnar deviation 
with dorsiflexion hesitantly restricted to 40 degrees and 
palmar flexion restricted to 60 degrees.  The diagnosis was 
mild symptomatic arthrofibrosis of the left wrist.  

At the RO hearing conducted in October 1996 the veteran said 
that she had not received treatment for her left wrist since 
1992.  She said that her wrist would be uncoordinated and 
unstable while lifting and she also said that the wrist was 
painful on use.  Occasional swelling was also reported.  

During VA medical examination in September 1998 it was 
reported that left wrist motion was restricted compared to 
the right.  There was 30 degrees of dorsiflexion, 30 degrees 
of palmar flexion and full radial and ulnar deviation.  There 
was tenderness localized along the snuffbox with a negative 
Finkelstein test.  There was mild bossing over the base of 
the third metacarpal but this was not painful or tender.  An 
X-ray showed slight irregularity of the navicular bone.  The 
diagnosis was status post fracture of the left carpal 
navicular with adhesive capsulitis, a healed fracture and 
navicular lunate dissociation.  

The veteran is currently assigned a 10 percent rating for the 
service connected residuals of a fracture of his left wrist 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  This is the highest rating assigned under this 
diagnostic code and is based on limitation of dorsiflexion of 
the wrist to less than 15 degrees or limitation of palmar 
flexion of the wrist to a point in line with the forearm.  A 
schedular rating in excess of 10 percent for a wrist 
disability is warranted only on the basis of Diagnostic Code 
5214, which assigns a 20 percent rating for a disability in 
the minor wrist if the wrist is ankylosed in a favorable 
position at between 20 and 30 degrees of dorsiflexion.  
However, the evidence of record clearly shows that the 
veteran's left wrist has considerable motion and is therefore 
not ankylosed.  Since that is the case, a 20 percent rating 
for the veteran's left wrist disability under the provisions 
of Diagnostic Code 5214 is not in order.  Therefore, the 
veteran's residuals of a left wrist fracture remain 10 
percent disabling under the provisions of Diagnostic Code 
5215.  



III. Increased Rating for Hemorrhoids  

Service medical records reflect treatment for hemorrhoids 
during service.  Service connection for this disability was 
granted by the RO in a rating decision of June 1987 and a 
noncompensable evaluation was assigned from January 7, 1987.  
After undergoing hospitalization for a hemorrhoidectomy in 
September 1989, the RO assigned a 100 percent temporary total 
rating based on surgery for the veteran's hemorrhoids from 
September 17, 1989 through October 31, 1989 with a 
noncompensable rating thereafter.  A temporary total post 
surgical convalescent rating was also in effect from November 
6, 1998 through December 31, 1998.  

VA outpatient treatment records reflect treatment in 1994 and 
1995 for hemorrhoids.  In April 1994 it was reported that the 
veteran's hemorrhoids needed surgery.  In April 1995 large 
external hemorrhoids were reported.  In late April 1995, the 
veteran was hospitalized by the VA for the treatment of 
profound thrombosed, external hemorrhoids.  During the 
hospitalization she underwent surgical incision and drainage 
of her external hemorrhoids.  At the time of discharge from 
the hospital in early May 1995, the diagnoses included 
thrombosed external hemorrhoids.  

On VA examination in May 1996 the veteran said that her 
hemorrhoids would cause bleeding about twice a month.  She 
reported that since the 1995 surgery, she had been seen in 
the emergency room on several occasions with bleeding and 
associated discomfort in the rectum.  Examination of the 
rectum revealed evidence of multiple skin tags.  No evidence 
of external hemorrhoids was noted.  There was no bleeding or 
rectal tenderness noted and there was no internal mass 
palpated.  It was reported that her hemoglobin was normal at 
12.5 in February 1996.  A chemistry profile was normal, as 
were ANA and RA tests.   The diagnoses were hemorrhoid 
(external and internal by history), thrombosed hemorrhoids, 
status post incision and drainage in 1995, and multiple 
episodes of rectal bleeding due to hemorrhoids.  

During the October 1996 RO hearing, the veteran said that her 
hemorrhoids would periodically swell and she would treat the 
problem with sitz baths, which reduced her hemorrhoids.  She 
said that her hemorrhoids would swell three to four times a 
month.  The veteran said that she had undergone surgery twice 
for this condition and that further surgery was contemplated.  

VA clinical records reveal outpatient treatment in October 
1998 for the treatment of bleeding internal hemorrhoids.  The 
veteran said that since her last surgical procedure, she had 
noted intermittent bleeding associated with straining and 
bowel movements as well as localized pruritus.  She denied 
hemorrhoidal pain.  Evaluation revealed no prolapsing 
hemorrhoids.  There were internal hemorrhoids at the right 
lower quadrant of the anus.  These were described as non-
tender and non-thrombosed.  In early November 1998 the 
veteran a rubber band ligation hemorrhoidectomy.  On 
evaluation in January 1999 the wounds were described as well 
healed.  There was no incontinence or other problem.  

On VA examination in July 1999 the veteran complained of 
constipation but she denied hemorrhoids or rectal bleeding.  
She did complain of bowel leakage on a daily basis.  
Evaluation revealed no evidence of bowel leakage.  The anal 
sphincter was tight and there were no fissures, hemorrhoids 
or bleeding.  Stool cards were negative for occult blood and 
a CBC of December 1998 showed no anemia.  

The veteran has been assigned a noncompensable rating for 
hemorrhoids under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which provide specific rating criteria 
for the schedular evaluation of hemorrhoids.  Under the 
criteria of this diagnostic code, a noncompensable rating is 
assigned for mild or moderate hemorrhoids.  A 10 percent 
rating is assigned for large or thrombotic hemorrhoids that 
are irreducible with excessive redundant tissue, evidencing 
frequent recurrences.  

The Board notes that the veteran has undergone surgery to 
alleviate hemorrhoids on three occasions from 1989 to the 
present.  However, a temporary total rating based on 
hemorrhoidal surgery has been assigned following two of these 
procedures.  The Board is now concerned with the assignment 
of a schedular evaluation of the veteran's hemorrhoids and 
such a rating must be based on the schedular criteria 
contained in Diagnostic Code 7336.  On the most recent VA 
examination conducted in July 1999 no hemorrhoids or bleeding 
was either reported by the veteran or noted clinically.  
There was no finding of excessive redundant tissue reported 
on that occasion and the evidence of record does not 
otherwise establish frequent recurrence of the veteran's 
hemorrhoids or that the veteran's hemorrhoids are more than 
moderate in severity.  The Board is further of the opinion 
that during the entire period of this claim from late 1995 to 
the current time, and with the exception of the time that the 
temporary total post surgical convalescent rating was in 
effect in late 1998, the veteran's hemorrhoids did not meet 
the requirements of a 10 percent rating.  At times rectal 
bleeding was described, and at times vaginal bleeding 
unassociated with hemorrhoids was described.  However, the 
hemorrhoids were not irreducible and were not otherwise such 
as to meet the requirements for a 10 percent rating under 
Code 7336.  Since that is the case, a compensable rating for 
hemorrhoids is not currently warranted.  




ORDER

A 20 percent rating for the veteran's service connected 
lumbar spine disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

A 20 percent rating for the veteran's service connected 
cervical spine disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

A 20 percent rating for the veteran's service connected 
chondromalacia of the right knee is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

A 20 percent rating for the veteran's service connected 
chondromalacia of the left knee is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

An increased rating for the service connected residuals of a 
fracture of the left wrist is denied.  

A compensable rating for hemorrhoids is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


